DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenhalgh (Pub. No.: US 2002/0107565).
Greenhalgh discloses an implantable valve prosthesis (abstract, fig. 6, 9), comprising - a generally tubular stent (14) which may be branched or unbranched (unbranched, see fig. 6, 9) and which comprises at least a first end section with a first end opening (e.g., fig. 6, end at element 18) and a second end section (opposite end of stent 14) with a second end opening (e.g., fig. 6), and - a flexible tube (16) which may be branched or unbranched (unbranched, see fig. 6, 9) and which has at least a first end section (e.g., fig. 9, end at element 58) with a first end opening (fig. 9) and a second end section (end at element 24) with a second end opening (between leaflets 24, 26, see fig. 9) which can be closed by collapsing the tube (fig. 10) and which is disposed at least in a sub-region of the second end section of the stent (fig. 9) on the outer peripheral surface thereof (unclear from figure 9, but see figure 1, the valve is disposed on the outer peripheral surface of the stent) in a manner such that the second end 
For claim 2, the prosthesis further comprises at least one wire- or ligature-shaped stabilization element (42) fastened to the stent or integrally formed with the stent (para. 13), wherein the stabilization element (42) protrudes beyond the second end opening  of the stent (e.g., fig. 6) and supports the portion of the tube (16) which protrudes beyond the second end opening of the stent from inside in a manner such that the second end opening (between leaflets 24 and 26) of the tube is open in the unpressurized state (e.g., fig. 9) and cannot gain ingress into the second end opening of the stent when pressure is applied (fig. 10, valve is closed.  See also para. 39, tube is prevented from everting by the support columns 42).  
For claim 3, at least two wire- or ligature-shaped stabilization elements (42) which are opposite each other and which support the tube (16) from inside are present (e.g., fig. 6, 7, 9).  
For claim 4, the stent (14) and the tube (16) are unbranched and generally configured as a hollow cylinder (e.g., fig. 9).
For claim 6, the stent (14) consists of biocompatible metal or plastic (e.g., para. 26).  
For claim 7, the stent (14) is covered by the tube (16) in the region of its entire outer peripheral surface (e.g., fig. 6, 9).  
For claim 13, the implantable valve prosthesis has a fastening element (56) for extravasal fastening of the implantable valve prosthesis (para. 43).  


Claims 1, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Centola et al. (Pub. No.: US 2015/0282958).  
Centola et al. discloses an implantable valve prosthesis (fig. 2) comprising - a generally tubular stent 22 which may be branched or unbranched and which comprises at least a first end section 22 with a first end opening (at the bottom of the page) and a second end section (opposite end of stent 22) with a second end opening, and - a flexible tube 30 which may be branched or unbranched and which has at least a first end section (e.g., at junction with stent 22) with a first end opening (fig. 2) and a second end section (at valve 40) with a second end opening  (fig. 2) which can be closed by collapsing the tube (valve leaflets close) and which is disposed at least in a sub-region of the second end section of the stent on the outer peripheral surface thereof in a manner such that the second end section of the tube with its second end opening protrudes beyond the second end opening  of the stent (fig. 2), wherein the second end opening of the tube is open in the unpressurized state (fig. 2).
For claim 11, the tube is branched and generally Y-shaped in configuration (two ends and the valve form a general Y-shape). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5, 12, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh (Pub. No.: US 2002/0107565) in view of Quijano et al. (Pub. No.: US 2004/0210306).
For claims 5 and 14, Greenhalgh lacks the tube 16 consisting of body tissue or human or animal body tissue.  Quijano teaches creating a prosthetic valve from body tissue or human or animal body tissue (para. 43) as a known hemo-compatible material suitable for a prosthetic valve.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the Greenhalgh tube 16 as consisting of body tissue or human or animal body tissue as these are known prosthetic valve materials taught by Quijano.  Selection of a material recognized in the art as suitable for functioning as a prosthetic valve would have occurred using known methods and would have yielded predictable results. 
For claim 12, Greenhalgh broadly teaches the device as a prosthetic valve suitable for use in the lumen of a vessel (para. 5-7).  However, Greenhalgh does not disclose a first and second valve prosthesis per claim 2, wherein the first and second implantable valve prostheses  are disposed opposite one another in a manner such that their second tube end openings are facing each other, - the second tube end openings  of the first and second implantable valve prostheses are spaced from each other, - the first and second implantable valve prostheses respectively have a wire- or ligature-shaped stabilization element  fastened to the stent or integrally formed with the stent which extends beyond the tube end openings of the first and second implantable valve prostheses, and - the first and second implantable valve prostheses  are connected 
Quijano teaches a prosthetic valve assembly for tricuspid valve regurgitation (para. 29) including two prosthetic valves interconnected by stabilization elements (fig. 4, 7) for placement in the vena cavae (fig. 7, para. 31).  The valve prosthesis is adapted for preventing blood reflux from the right cardiac atrium into a caval vein (para. 31).  The prosthesis includes two stented valves interconnected and facing one another.  It would have been obvious to one of ordinary skill in the art to have modified Greenhalgh to include two of the Greenhalgh prosthesis facing one another and interconnected by stabilization elements as taught by Quijano to reduce the pressure effects of cardiac tricuspid regurgitation.  Essentially, the proposed modification is to provide two Greenhalgh valves that face one another as taught by Quijano and to provide the stabilization elements 42 of Greenhalgh as extending between the two Greenhalgh valves, again as taught by Quijano.  One of ordinary skill in the art would be motivated to provide these modifications in order to utilize the sleeve valve of Greenhalgh to treat cardiac tricuspid regurgitation as taught by Quijano.  


Claims 10, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh (Pub. No.: US 2002/0107565) in view of Case et al. (Pub. No.: US 2006/0212111).
Greenhalgh provides a long tube valve 16 which collapses to close (e.g., fig. 10).  However, Greenhalgh does not specify the length of coaptation of the leaflets.  Thus . 


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh (Pub. No.: US 2002/0107565) in view of Dua et al. (Pub. No.: US 2003/0060894).
For claims 8-9, Greenhalgh lacks a tube that widens in cross section towards its second end opening, and the second end section of the tube having an annular reinforcing element fastened to the outside of the tube, the internal cross section of which element corresponding to at least the internal cross section of the second end opening of the stent.  For this claim, Examiner is utilizing the single stented embodiment of Greenhalgh, seen in figures 1, 2, and 7.  Greenhalgh’s tube 16 appears to have a constant diameter.  Dua teaches a sleeve valve with an outwardly tapering diameter (fig. 17, para. 49) which Dua teaches helps to prevent the collapsible sleeve from inverting through the tubular frame (para. 49).  Dua additionally teaches an annular reinforcing element 80 fastened to the outside of the tube with an internal cross section corresponding to the internal cross section of the tube (fig. 17) for the purpose of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/SUBA GANESAN/Primary Examiner, Art Unit 3774